Exhibit 10.1
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 29, 2012, by and between Silicon Valley Bank (“Bank”) and
Aehr Test Systems, a California corporation (“Borrower”) whose address is 400
Kato Terrace, Fremont, CA 94539.
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 25, 2011 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to
(i) increase the amount available to be borrowed, (ii) extend the maturity date,
and (iii) make certain other revisions to the Loan Agreement as more fully set
forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.             Amendments to Loan Agreement.
 
2.1           Section 2.1.1 (Maximum Advances).  Section 2.1.1(b) is amended by
replacing each reference to “One Million Five Hundred Thousand Dollars
($1,500,000)” with “Two Million Dollars ($2,000,000)”.
 
2.2           Section 2.1.1 (Overadvances).  Section 2.1.1(j) is amended by
replacing the reference to “One Million Five Hundred Thousand Dollars
($1,500,000)” with “Two Million Dollars ($2,000,000)”.
 
2.3           Section 4.1 (Grant of Security Interest).  Section 4.1 is amended
by deleting the second paragraph in its entirety and replacing it with the
following:
 
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and
 
 
1

--------------------------------------------------------------------------------

 
 
Bank to have all such Obligations secured by the first priority perfected
security interest in the Collateral granted herein (subject only to Permitted
Liens that may have superior priority to Bank’s Lien in this Agreement).
 
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% for Letters of Credit
denominated in a Foreign Currency) of the Dollar Equivalent of the face amount
of all such Letters of Credit plus all interest, fees, and costs due or to
become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
 
2.4           Section 6.2 (Financial Statements, Reports, Certificates).  New
Sections 6.2(i) and (j) are added to the Loan Agreement as follows:
 
(i)             As soon as available, but no later than thirty (30) days after
the last day of each month, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations for such month
certified by a Responsible Officer and in a form acceptable to Bank.


(j)             Within thirty (30) days after the last day of each month,
deliver to Bank with the monthly financial statements a Compliance Certificate
signed by a Responsible Officer in the form of Exhibit B.


2.5           Section 9.1 (Rights and Remedies).  Section 9.1 is amended by
deleting the word “and” from the end of clause (h), replacing the period at the
end of clause (i) with a semicolon, and adding new clauses (j) and (k) as
follows:
 
(j)             for any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to 105% (110% for Letters of Credit denominated in
a Foreign Currency) of the Dollar Equivalent of the aggregate face amount of all
Letters of Credit remaining undrawn (plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit; and


(k)            terminate any FX Contracts.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6           Section 12.9 (Survival).  Section 12.9 is amended by adding the
following to the end of that section:
 
Without limiting the foregoing, except as otherwise provided in Section 4.1, the
grant of security interest by Borrower in Section 4.1 shall survive until the
termination of all Bank Services Agreements.


2.7           Section 13 (Definitions).  The following terms and their
respective definitions set forth in Section 13.1 are amended in their entirety
and replaced with the following:
 
“Business Plan” means Borrower’s business plan delivered to Bank on January 27,
2012.


“Facility Amount” is Two Million Five Hundred Thousand Dollars ($2,500,000).


“Loan Documents” are, collectively, this Agreement, the Exim Agreement, the
Perfection Certificate, the SVB Control Agreement, the Borrowing Resolutions,
any Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower and/or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of Bank
in connection with this Agreement, all as amended, restated, or otherwise
modified.


“Maturity Date” is August 23, 2013.


“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.


2.8           Section 13 (Definitions).  The following terms and their
respective definitions are added to Section 13.1, in appropriate alphabetical
order, as follows:
 
“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).


“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time
 
 
3

--------------------------------------------------------------------------------

 
 
on the basis of the then-prevailing rate of exchange in San Francisco,
California, for sales of the Foreign Currency for transfer to the country
issuing such Foreign Currency.


“Foreign Currency” means lawful money of a country other than the United States.


“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.


“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.


2.9           Exhibit B (Compliance Certificate).  Exhibit B to the Loan
Agreement is hereby replaced with Exhibit B attached hereto.
 
2.10        Exhibit D (Borrowing Base Certificate).  Exhibit D to the Loan
Agreement is hereby replaced with Exhibit D attached hereto.
 
3.           Limitation of Amendments.
 
3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
 
4

--------------------------------------------------------------------------------

 
 
4.3           The organizational documents of Borrower most recently delivered
to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
 
6.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.           Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment and renewal fee in an amount equal to Six
Thousand Five Hundred Dollars ($6,500), and (c) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Amendment.
 


[Signature page follows.]
 
 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
 

BANK   BORROWER              
Silicon Valley Bank
 
Aehr Test Systems
                                     
By:
/s/ Mei Chui  
By:
/s/ Gary L. Larson   Name:
Mei Chui
  Name: Gary L. Larson   Title:
Relationship Mgr
  Title: VP,CFO  

 
 
 
[Signature Page to First Amendment to Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


[image.jpg]

SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of AEHR TEST SYSTEMS (“Borrower”) certify under the
Loan and Security Agreement (as amended, the “Agreement”) between Borrower and
Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in this Agreement):
 
Borrower represents and warrants for each Financed Receivable:
 
Each Financed Receivable is an Eligible Account;
 
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;
 
The correct amount is on the Invoice Transmittal and is not disputed;
 
Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;
 
Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;
 
Borrower reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;
 
Borrower has not filed or had filed against it Insolvency Proceedings and does
not anticipate any filing;
 
Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.
 
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.
 
Additionally, Borrower represents and warrants as follows:
 
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.
 
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is a “holding company” or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Quarterly financial statements with
Compliance Certificate
Quarterly within 30 days (40 days for Borrower’s second fiscal quarter)
Yes   No
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes   No
Fiscal year end financials + CC
Within 5 days of being publicly available but no later than 55 days FYE
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within 180 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings, Deferred Revenue report
Monthly within 30 days
Yes   No
Quarterly Invoices/Purchase Orders
As soon as available
Yes   No
Annual Financial Projections
Within 30 days after Board Approval
  Yes   No



Pricing Reduction
Applies
     
Revenue ≥ 70% of Plan
Prime – 0.50%
Yes   No
Revenue < 70% of Plan
Prime + 0.75%
Yes   No
Net Cash ≥ $0.00
CHF = 0.20%
Yes   No
Net Cash < $0.00
No CHF
Yes   No



Pricing Reduction
 
 

Trigger Required Actual Eligible for Reduction         Revenue $__________ (70%
of Plan) $__________ Yes   No Net Cash $0.00 $__________ Yes   No


 
[Continued next page.]


 
 

--------------------------------------------------------------------------------

 


All other representations and warranties in this Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.


Sincerely,


AEHR TEST SYSTEMS


________________________
Signature
________________________
Title
________________________
Date
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


BORROWING BASE CERTIFICATE

--------------------------------------------------------------------------------


Borrower: Aehr Test Systems
 
Lender:  Silicon Valley Bank
 
Commitment Amount:  $2,000,000
 


ACCOUNTS RECEIVABLE
 
1.           Accounts Receivable (invoiced) Book Value as of
____________________
$_______________
2.           Additions (Please explain on next page)
$_______________
3.           Less:  Intercompany / Employee / Non-Trade Accounts
$_______________
4.           NET TRADE ACCOUNTS RECEIVABLE
$_______________
   
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
 
5.           90 Days Past Invoice Date
$_______________
6.           Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)
$_______________
7.           Foreign Account Debtor Accounts
$_______________
8.           Foreign Invoiced and/or Collected Accounts
$_______________
9.           Contra / Customer Deposit Accounts
$_______________
10.         U.S. Government Accounts
$_______________
11.         Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale
Accounts
$_______________
12.         Accounts with Memo or Pre-Billings
$_______________
13.         Contract Accounts; Accounts with Progress / Milestone Billings
$_______________
14.         Accounts for Retainage Billings
$_______________
15.         Trust / Bonded Accounts
$_______________
16.         Bill and Hold Accounts
$_______________
17.         Unbilled Accounts
$_______________
18.         Non-Trade Accounts (If not already deducted above)
$_______________
19.         Accounts with Extended Term Invoices (Net 90+)
$_______________
20.         Chargebacks Accounts / Debit Memos
$_______________
21.         Product Returns/Exchanges
$_______________
22.         Disputed Accounts; Insolvent Account Debtor Accounts
$_______________
23.         Deferred Revenue / Other (Please explain on next page)
$_______________
24.         [Reserved]
25.         TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$_______________
   
26.         Eligible Accounts (#4 minus #25)
$_______________
27.         ELIGIBLE AMOUNT OF ACCOUNTS (80% of #26)
$_______________
   
BALANCES
 
28.         Maximum Loan Amount
$2,000,000
29.         Outstanding Exim Advances and Exim Inventory Advances
$_______________
30.         Unused Loan Amount (#28 minus #29)
$_______________
31.         Total Funds Available (Lesser of #27 or #30)
$_______________
32.         Present balance owing on Line of Credit
$_______________
33.         RESERVE POSITION (#31 minus #32)
$_______________



[Continued on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
Explanatory comments from previous page:
 

                               

 
The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.
 
COMMENTS:
 
 
By: ___________________________
Authorized Signer
Date:                                                            
                        BANK USE ONLY
Received by: _____________________
                          authorized signer
Date:   __________________________
Verified: _________________________
                          authorized signer
Date: ___________________________
Compliance Status:                 Yes           No

 